The placement was a proper exercise of the court’s discretion that constituted the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The court followed the recommendations of Mental Health Services and the Department of Probation. Appellant had two prior delinquency adjudications, and the current offense occurred while he was already in custody on one of those adjudications. These factors outweighed the mitigating factors cited by appellant. Concur — Tom, J.P, Sweeny, Acosta, Renwick and Román, JJ.